Citation Nr: 1335771	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Albuquerque, New Mexico.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 30 days, so that additional evidence could be submitted.  In February 2012, the additional evidence and a waiver of initial RO review of such evidence was submitted.  The Board may proceed with review of the claim.  38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was initially diagnosed with ulcerative colitis after separation from service, and this disorder began during active service.  






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, ulcerative colitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran contends that his ulcerative colitis started in service.  In a June 2011 substantive appeal, via a VA Form 9, he noted having symptomatology for the disorder on appeal while in service, but it was not severe enough to be hospitalized until approximately 13 months after separation from service.

At the February 2012 Board hearing, the Veteran testified that he started noticing blood (spotting) in his stool in 1990 while training reservists and did not make complaints or seek treatment for these symptoms during service.  By December 1991, after separation from service, he started to bleed profusely and experience more frequent bowel movements.  He was hospitalized for private treatment and did not have another flare up for about 10 years, which at that time he sought VA outpatient treatment.

Service treatment records are silent as to any complaints, treatment, or diagnosis of ulcerative colitis.  Approximately one year after separation from service, February 1992 private treatment records document the Veteran's complaints, hospitalized treatment, and diagnosis for severe chronic active inflammation consistent with ulcerative colitis. 

Subsequent VA outpatient treatment records show a flare up of ulcerative colitis in February 2002, ongoing treatment from July 2002 to October 2002, and an exacerbation of ulcerative colitis in July 2005. 

In a February 2012 medical opinion, a VA outpatient physician, Dr. D. M., reported treating the Veteran since 2002.  The Veteran was diagnosed with ulcerative colitis in 1990, "shortly after he left the Marine Corps (Fleet Air command), but based on the history I obtained, it is more likely than not that his disease started while in service."  He explained that:

Throughout [the Veteran's] last year of duty [the Veteran] had diarrhea, with frequent stools every day, and for the last 6 months these were frequently blood stained.  However, given the fact that [the Veteran] worked out on the flight line, somewhat remote from core facilities/medical clinics, and to some extent due to the organizational culture, [the Veteran] just "sucked it up" and did not complain.  Although I had no direct involvement in his service care, given the way [the Veteran's] disease has evolved, I believe [the Veteran] developed ulcerative colitis in service.

The Board finds this opinion is adequate and of high probative value to show the Veteran's post-service diagnosis of ulcerative colitis was incurred in service.  The VA outpatient treating physician provided a sufficiently clear and well-reasoned rationale based on objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Miller v. West 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Moreover, the medical opinion is based on an accurate factual history.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

As a result, the Board finds the Veteran was initially diagnosed with ulcerative colitis after separation from service, and this disorder began during active service.  Therefore, resolving all reasonable doubt in the Veteran's favor, ulcerative colitis was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  

Given the fully favorable decision discussed above for the issue on appeal, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



ORDER

Service connection for ulcerative colitis is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


